Case 2:18-cv-00599-TSZ Document 65-12 Filed 10/07/19 Page 1 of 5




               EXHIBIT 13
          Case 2:18-cv-00599-TSZ Document 65-12 Filed 10/07/19 Page 2 of 5




                                                    Affidavit of
                                                   Cheryl Bishop


      I, Cheryl Bishop make the following statement freely and. voluntanly to
         (Affiant's Name)

      Caryl D. Wooten, on this day of           i/EC       ~ f<.,.
                                                                 .zt;/k?Nho has identified
        (Investigator Name)                         (Month, DaY, Year)

      herself to me as a Contract EEO Investigator, cia MRM EEO Services, Inc., assigned by
      the Bureau of Alcohol, Tobacco, Firearms and Explosives to conduct this investigation
      ATF-2016-00924. I acknowledge that this statement may be used in evidence, and I
      understand that this statement is not confidential and may be shown to any party who
      must have access to this information in order to carry out his or her official duties.

      I am aware the accepted amended claim(s) for investigation is:

                         Whether the Complainant (Cheryl Bishop) was discriminated against and
                         subjected to harassment based on raye (African-American) and in reprisal for
                         opposing discriminatory practices of the Agency when the following
                         harassing events occurred:

                            1) On June 14,2016, management changed the term to a one year
                               promotional detail from Seattle, WA to Washington, DC, as a Program
                               Manager,OS-14/5.

                            2) On or around May 3, 2016, management retaliated against Ms. Bishop
                               when she forwarded a memorandum to the management officials in
                               Seattle, W A alleging workplace harassment and defamation of
                               character.

                    1.   Please describe the specific act of retaliation that occurred on or around May
                         3,2016 that you believe to be discriminatory.

      A. I submitted a complaint of racial discriminationlharassment by ATF Supervisor Brad
         Devlin summarized and outlined in a memorandum (dated May 3rd, 2016) addressed
         to ATF Seattle Field Division Management (ASAC Celinez Nunez and SAC Douglas
         Dawson). A copy of this memorandum was attached to my initial Affidavit.
         Retaliation for my complaint occurred soon afterwards.

             Before June 14, 2016, ATF management had approved me for a one-year temporary
             promotional detail that would fulfill the requirement for future promotion to the OS
             15 level, and that as part of this detail I would bring and maintain my explosives
             detection canine so that I would then return to Seattle as a OS 14, and resume my



      Page 1 of 4
                                                                                                 Initials
J1256.01 jI018502.002
           Case 2:18-cv-00599-TSZ Document 65-12 Filed 10/07/19 Page 3 of 5




             position as an Explosives Detection Canine Handler. These are the terms of the
             MOU that was approved.

             However, on June 14,2016, (conveyed by ASAC Nunez) ATF management changed
             the conditions of my promotional detail, and I was advised that I would be required to
             pennanentiy retire my current canine, sign a new five-year commitment to continue
             as a canine handler (through mandatory retirement), thereby preventing me from
             taking any promotion, and I would have to repeat the 16-week canine handler course
             with a new dog in spite of the documented performance and certifications of my
             current canine.

             Five days after I was first informed of the unfair and discriminatory changes to my
             temporary promotion, on June 19,2016, I was told (via ASAC Nunez on behalf of
             SAC Dawson) that when I return from my D.C. assigmnent I will also have to
             relocate to Portland, which would place me at greater risk of continuous contact with
             Brad Devlin, and at times be subject to his supervision. This condition requiring that
             I relocate to Portland was placed on the promotional detail by SAC Dawson
             following statements made by him as stated in response to question number 16 of my
             initial Affidavit. Specifically: SAC Dawson told me that (1) Supervisor "Devlin has
             always been a separatist"; ASAC Nunez reported to me that SAC Dawson had stated,
             Supervisor "Devlin does not like black people."

             ATF has never given me a written explanation. Program Manger Raphael Martinez
             (who was aware of the promotional detail and previously congratulated me on
             receiving the promotional detail) caned me and told me that a decision had been made
             to no longer support me in the promotional detail and that I would have to
             permanently retire my canine. Manager Martinez told me this had been approved by
             senior executives and Deputy Director Turk, or words to that effect. ASAC Nunez
             gave me different explanations during different conversations. She said that
             management did not want "Lazy Canine Handlers to go on details thinking that they
             could collect per diem. But, I'm not talking about you," or words to that effect. She
             later said that the Agency "does not want to set a precedent," or words to that effect.
             Finally, she told me that it "is impossible to do both because the dog must work," or
             words to that effect.

             I am not aware of any Canine Handler who has been prevented from perfonning a
              non-canine handling detail on any of the grounds that ASAC Nunez gave as
              explanations for the change in tenns of my promotional detail. Jason Johnson, fonner
              lead Trainer at ATF National Canine Division has knowledge of other canine
              handlers who were approved for details and for keeping their dogs in service during
              the details. Mr. Johnson is now employed by TSA. I explained Mr. Johnson's
              knowledge about this to ASAC Nunez on June 15,2016. I do not know the prior
              EEO activity based on race of these canine handlers, but I believe there is only one
              other African-American agent (and he is male) of about 35 canine handlers so odds
              are very strong that none these handlers brought EEO activity based on their race as
              African-American.

      Page 2 of4
t 1256.01 jIOI850:l002
                                                                                          rf/Initials
             Case 2:18-cv-00599-TSZ Document 65-12 Filed 10/07/19 Page 4 of 5




                      2.     Please identify the management official(s) you deem to be responsible for the
                            alleged retaliation when you forwarded a memorandum to the management
                            officials in Seattle, WA alleging workplace harassment and defamation of
                            character

      A. I believe the management officials who are responsible include: Michael Gleysteen,
         Assistant Director ofField Operations; Donald G. Robinson, SAC of National Center
         for Explosives, Training and Research; and SAC Douglas Dawson of Seattle. There
         may be others who participated in the decision that a proper investigation would
         reveal. Program Manager Raphael Martinez and SAC John Ryan of the ATF
         National Canine Division and ASAC Nunez conveyed the discriminatory change in
         tenns of my promotional detail so they had knowledge of these changes. Without a
         proper investigation, I do not know their levels of involvement in the discriminatory
         decision.

                       3.    Do you have any witnesses that have direct evidence or direct knowledge
                            of the retaliation against you when you forwarded a memorandum to the
                            management officials in Seattle, W A alleging workplace harassment and
                            defamation of character? If so, please state his/her name, position title, work
                            address, telephone numbers, email address and briefly state in one or two
                            sentences what that person will state. If not, please state, "No."

      A. AD Gleysteen, SAC Dawson, SAC Robinson, Program Manager Martinez, SAC
         Ryan, ASAC Nunez, as explained above in response to question numbers: 15

               AD Roger Beasely and Acting Deputy Assistant Director Francis Frande of ATF's
               Office of Science and Technology in Washington, D.C., approved my promotional
               detail to work for them. AD Beasley told me during phone calls and through emails
               that maintaining my explosives detection canine during the promotional detail had
               been approved by senior executives with Field Operations, AD Gleysteen, National
               Canine Division and Seattle Division SAC Dawson, and ASAC Nunez. I am aware
               that AD Beasley has additional emails from Senior Executives with Field Operations
               and ATF National Canine Division approving maintenance of my canine during the
               detail, which the A TF later retracted in the conditions that it placed on me.

               Jason Johnson, fonner lead Trainer at ATF National Canine Division has knowledge
               of other canine handlers who were approved for details and for keeping their dogs in
               service during the details. Mr. Johnson is now employed by TSA.

               Deputy Assistant Director Daryl McCrary with A TF Office of Professional
               Responsibility and Security Operations told me that he was in attendance at a senior
               executive staff meeting at HQ in Washington, DC, when Deputy Director Turk
               discussed me and my promotional detail. DAD McCrary stated that DD Turk had said
               he was fully supportive of me receiving a promotional detail and that my maintaining             ,;.'


               the canine during a promotional detail was not an issue. DAD McCrary told me that


      Page 3 of4
                                                                                                     Initials
112~6.0J   jIOIl!502,OO2
           Case 2:18-cv-00599-TSZ Document 65-12 Filed 10/07/19 Page 5 of 5




             in light of what DD Turk had said, he was surprised that conditions had been imposed
             on my promotional detail.

             Group Supervisor in Eugene, Oregon Brad Devlin, about who I made racial
             harassment complaints, may have knowledge.

                    4. Do you have any documents to provide to support your allegation of
                       retaliation when you forwarded a memorandum to the management officials in
                       Seattle, WA alleging workplace harassment and defamation of character. If
                       yes, please provide those documents. If no please state, "No."

             A. Please see all of the documents submitted together with my initial Affidavit.




      I have reviewed this statement, which consists of    4-    pages, and hereby solemnly
     ~swear ~ffirm that it is true and complete to the best of my knowledge and
      belief. I understand that the information I have. given will not be held confidential and
      may be shown to the interested parties as well as made a permanent part of the record of
      investigation.


      ~S
      (Signature of Affiant)                                                        (Date)




      (Signature ofInvestigatorlWitness)




      Page 4 of4
                                                                                             Initials
11256.01 jlOI8S02_001
